Citation Nr: 0124085	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-42 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath as 
a chronic disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971, and from September 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from November 6, 
1990 to April 16, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By this rating decision, the RO, in 
pertinent part, denied service connection for lung disease.  

On December 10, 1996, the veteran testified before a member 
of the Board.  His claim was first presented to the Board in 
March 1997, at which time it was remanded for additional 
development.  

In September 1998, the Board denied the issue of service 
connection for lung disease on a direct basis but remanded 
the veteran's claim of service connection for shortness of 
breath as a chronic disability resulting from an undiagnosed 
illness for additional development. By a February 1999 rating 
decision, the RO essentially denied service connection for 
shortness of breath as a chronic disability resulting from an 
undiagnosed illness.  

The veteran's claim was returned to the Board in February 
2000, at which time service connection for shortness of 
breath as a chronic disability was denied.  The veteran then 
initiated an appeal of this decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
parties submitted a Joint Motion for Remand and Motion for 
Stay of Proceedings.  This Motion was granted by the Court in 
December 2000.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In the aforementioned December 2000 Joint Motion, the parties 
found that the December 1998 VA medical examination, 
performed per a remand order issued by the Board in September 
1998, was in violation of the Court's holding in Stegall v. 
West, 11 Vet. App. 268 (1999).  In the Stegall decision, the 
Court determined that veteran has a right to full compliance 
with a remand order issued by the Board or the Court.  Id. at 
271.  According to the Board's September 1998 remand order, 
the VA examiner was not only to diagnosis any respiratory 
disability or disabilities found, but also offer a medical 
opinion on the medical and etiological bases for the 
diagnosed disorder(s), to include date of onset(s).  However, 
no such opinion was rendered by the examiner.  Because such 
evidence is critical to the full development of the veteran's 
claim, this case must again be remanded for additional 
development.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000 and the recently 
enacted regulations, VA must ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  Id.  This should include consideration of whether any 
additional notification or development action is required 
under the Act.  Such development action may include 
requesting information as described in 38 U.S.C.A. § 5106, as 
well as the accomplishment of a medical examination (or, 
obtaining a medical opinion) when such evidence may aid in 
substantiating entitlement to the benefits sought.  A claim 
may be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  Id.  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment, both VA and 
private, which are not already of record, 
are associated with the claims folder.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and he and his representative should be 
so notified.  The appellant is also free 
to submit any pertinent medical or other 
records in his possession, and the RO 
should afford him the opportunity to do 
so.  

2.  The RO should schedule the veteran 
for a VA respiratory examination for 
shortness of breath, due to an 
undiagnosed illness, claimed as secondary 
to Persian Gulf War service.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file in conjunction with the 
examination.  The examiner(s) should be 
requested to address each of the 
veteran's alleged signs or symptoms 
individually, providing an opinion as to 
whether or not there are any clinical, 
objective indications of these alleged 
symptoms.  If such objective evidence is 
present, the examiner should provide a 
description of the evidence or 
indications.  Furthermore, for each and 
every symptoms alleged by the veteran, 
the examiner should provide an opinion as 
to whether the symptom is attributable to 
a "known" clinical diagnosis, in light 
of the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, explain 
the basis for the diagnosis, and render 
an opinion as to the etiological basis of 
the diagnosed disorder and its date of 
onset.  All indicated special studies 
should be accomplished and the findings 
then reported in detail.  The claims 
folder and a copy of this REMAND shall be 
made available to the examiner(s) prior 
to the examination.  

3.  The RO should review the claims 
folder and ensure full compliance with 
this remand.  The RO should also ensure 
that all development required by the 
Veterans Claims Assistance Act of 2000 
and its regulations is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully satisfied.

4.  After completion of all requested 
development, the RO should review the 
veteran's claim for service connection 
for shortness of breath as a chronic 
disability resulting from an undiagnosed 
illness.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




